 Case 5:19-cv-00993-KK Document 24 Filed 06/05/20 Page 1 of 1 Page ID #:729




1
2
3
4                                           JS-6
5
6
                            UNITED STATES DISTRICT COURT
7
                        CENTRAL DISTRICT OF CALIFORNIA
8
9
10    WILLIETTA F.,                             Case No. EDCV 19-993-KK
11                             Plaintiff,
12                       v.                     JUDGMENT
13    ANDREW SAUL, Commissioner of
      Social Security,
14
                               Defendant.
15
16
17         Pursuant to sentence four of 42 U.S.C. § 405(g), IT IS ADJUDGED that the
18   decision of the Commissioner of the Social Security Administration is REVERSED,
19   and this action is REMANDED for further administrative proceedings.
20
21   Dated: June 05, 2020
22                                           HONORABLE KENLY KIYA KATO
                                             United States Magistrate Judge
23
24
25
26
27
28
